BRICKELL, C. J.
1. We do not perceive that a witness, testifying in an action for work and labor done by himself, in stating that he did good work, is expressing an opinion, or .a conclusion from facts, rather than a fact. If he is, it is difficult to conceive of any matter, involving a combination of facts, which is not subject to a like objection.
2. It was wholly immaterial, whether the witness had ■transferred the account with or without consideration. The fact of transfer was not in issue, nor its fairness; and'the ■court correctly refused to permit any inquiry into the consideration attending it.
3. The reputation of the person performing the work, as a laborer, was not assailed; and the court erred in permitting it to be supported.
4. A witness generally must depose to facts within his knowledge, and can not be permitted to testify upon mere conjecture or belief. The witness, Henderson, had not, so far •as is shown, any knowledge of the .services actually rendered by Graham, and his testimony as to their value could have been founded only on conjecture or belief.
5. It was permissible to prove by the declarations of defendant, that his purpose in taking Graham out of jail, was to obtain his services; and this is the substance of the testimony of the witness Felts — the sheriff.
6. The charge requested was properly refused. In civil cases, the evidence is sufficient if it produces a rational conviction, though it may not remove all doubt and uncertainty. Jarrell v. Lillie, 40 Ala. 271.
For the errors pointed out, the judgment must be reversed, .•and the cause remanded.